Citation Nr: 1540178	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13 021-82	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a temporary total disability evaluation for convalescence following left shoulder rotator cuff repair surgery under 38 C.F.R. § 4.30.

4.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

(The issues of entitlement to an initial evaluation in excess of 40 percent for a chronic lumbar strain with anterior spondylolisthesis, and a finding of total disability based on individual unemployability (TDIU) will be the subject of a separate Board of Veterans' Appeals (Board) decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Marine Corps from July 1971 to July 1973.

These matters come before the Board on appeal from March 2011, and September 2012 rating decisions by the St. Petersburg, Florida, Regional Office (RO).  The March 2011 decision in pertinent part denied service connection for right lower extremity radiculopathy and a left shoulder disability, while an initial 20 percent evaluation was granted for left lower extremity radiculopathy in the September 2012 decision.

The Veteran and his wife testified regarding these issues at an August 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  The Board notes that an earlier hearing before a different Veterans Law Judge was held in July 2010, but concerned issues addressed in a separate Board decision.  38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in a VA Form 21-4142 that he had been seen at the VA Medical Center (VAMC) in Montgomery from January 1978 for his left shoulder.  During the recent Board hearing, the Veteran testified that he sought care at the Montgomery VAMC starting in approximately 1973.  As the record only includes medical records from this VAMC dated from February 1997 and there is no indication that records prior to this date have been requested, such should be accomplished on remand.
 
Also the Veteran reported during a VA urgent care visit in April 2009, which concerned his chronic lower back and left shoulder pain, that he "was told the shoulder pain was r/t the sciatic nerve in his back."  As the theory of secondary service connection is raised, the Veteran should be provided with appropriate notice pursuant to the Veterans Claims Assistance Act.

At the August 2014 hearing, the Veteran reported that he had been receiving private medical care for his low back and associated lower extremity radiculopathies over the prior year.  He was uncertain of the spelling of the name, though it began with an M.  The record was held open for 60 days to permit the Veteran an opportunity to obtain the records from Dr. M and associate them with the claims file.  

Within 10 days of the hearing, however, the Veteran's representative informed VA that the "Veteran has attempted to retrieve the records and was unsuccessful."  The reason for the failure was unclear; at the hearing he had indicated that the doctor would require more time to get the records.

The Board finds that official efforts to obtain the records are necessary to comply with VA's duty to assist the Veteran in substantiating the claim, as there is no assertion that the records are unavailable, just that they could not be obtained by the Veteran.  On remand, appropriate steps must be taken.

Additionally, a VA examination and nexus opinion are required.  The evidence of record is conflicted over whether there is any objectively identifiable right leg disability, and the Veteran has stated that his left leg has worsened since his last examination.

The claim for a temporary total rating for convalescence following left shoulder rotator cuff repair surgery is inextricably intertwined with the issue of entitlement to service connection for a left shoulder issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain treatment records pertaining to medical care from the VAMC in Montgomery dating from approximately 1973 to 1997.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must provide notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Provide the Veteran with notice as to how to substantiate a claim for service connection for the left shoulder disability as secondary to the service-connected lumbar spine disability.  

3.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the private doctor (Dr. M) he referred to at the August 2014 hearing, who has treated him for back and lower extremity problems.

Upon receipt of such, VA must take appropriate action to contact the provider and request complete medical records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA peripheral neuropathy examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must clearly identify all neurological impairments of the left and right lower extremities.  Full descriptions of associated symptomatology and functional capacities are required, to include comment on the impact of the disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

With regard to the right leg, the examiner must state whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability or objectively identified functional impairment is associated with or is due to the service-connected lower back disability, or is aggravated (i.e., worsened) beyond the natural progress by the service-connected low back disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

A full and complete rationale for the expressed opinion is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

